ENTERRA ENERGY TRUST MESSAGE TO UNITHOLDERS Dear Unitholders, Enterra Energy Trust was able to deliver relatively positive results during the first three months of 2009.The substantial reduction in net and bank debt which we delivered during 2008 was achieved in part through a favourable commodity pricing environment, especially in oil, and also through improved cost controls and enhanced operational efficiency.We’ve continued to stick to that discipline, living within our means, and effectively balancing debt reduction with capital reinvestment.We plan to continue with that conservative and straightforward approach during the medium and long term. Q1 2009 Highlights · Net debt was reduced to $39.1 million from $52.4 million at December 31, 2008.This represents a decrease of 25 percent. · Total bank debt was decreased to $80.0 million, a reduction of $15.5 million from December 31, 2008. · Production averaged 9,968 boe per day, of which 42 percent, or more than 4,200 bbl/d, was oil and natural gas liquids (NGLs). · Funds from operations for Q1 2009 were $17.9 million, 26 percent lower when compared to Q1 2008 of $24.3 million as a result of lower commodity prices. This approach has meant that in the first quarter of 2009 we were able to further strengthen Enterra’s balance sheet particularly through debt reduction.Our net debt has been reduced by $13.3 million to $39.1 million, a decrease of roughly a quarter compared with year end 2008.And our bank debt was reduced by $15.5 million to $80.0 million, from $95.5 million at the end of December 2008. Enterra’s bank borrowing of $80.0 million represents less than 73 percent of its expected senior credit facility of $110.0 million.The credit maximumis expected to decrease from $135.0 million to $110.0 million after the Trust’s Bank Syndicate completes its borrowing base review in May 2009. The borrowing base review is expected to result inEnterra’s reservessupporting a borrowing base $110.0 million at this time based on current commodity prices, which are significantly lower than the prices used when the credit facility was first negotiated in May 2008.Year over year, Enterra has a much improved balance sheet and management has confidence that the Trust has sufficient cash and adequate availability in its debt facility to manage through the current uncertain economic environment. The economic challenges we face also represent opportunities for well capitalized companies to acquire assets accretively.As a result of our very successful debt reduction program we are in a position to have the financial flexibility to exploit strategic asset purchases or possibly even corporate acquisitions at prices which are below the costs of drilling many of our internal opportunities.We have established a proactive approach to identifying accretive and complementary acquisitions to augment our production and reserves bases over time. From the start of January 2009, our unit price had appreciated by more than 100 percent to the end of April 2009.During that time our units have outperformed all those companies we consider to be peers in the 5,000 to 15,000 boe/d production level.Assuming the capital markets continue to maintain a higher unit price for Enterra, this does enhance our financial position as we seek to identify and potentially complete any acquisition.Enterra’s units had been trading at extremely low multiples compared with most of its peer group.We believe this price appreciation has moved our unit price closer to an average of our peers in terms of various trading multiples including debt to funds flow from operations, valuations per flowing barrel and production and enterprise value per unit. In late December 2008, Enterra announced that it had received notification regarding its "below criteria" status with respect to the continued listing requirements of the NYSE (ENT: NYSE).Enterra was required to submit a business plan directed at regaining compliance with both the US$1.00 average closing price and the minimum US$75 million market capitalization criteria.This business plan was submitted by the Trust and the NYSE has confirmed its acceptance.The recent movement in our unit price has definitely aided our efforts to move the units back to a compliant listing status and we remain committed to maintaining dual US and Canadian listings for the foreseeable future. Q1 2009 ENTERRA ENERGY TRUST MESSAGE TO UNITHOLDERS Operationally, Enterra’s production averaged 9,968 boe/d for the quarter, representing a small decrease from the 10,028 boe/d average production recorded in Q4 2008.Oil and natural gas liquids (NGLs) represented approximately 42 percent of production, an increase from 37 percent at the end of 2008 and we anticipate this percentage to increase somewhat as certain conditions of marketing contracts in Oklahoma kick in which result in higher NGL sales volumes.Enterra has higher proportionate oil and NGLs production than many of its peer group.We believe that this balance is an important differentiating factor for Enterra’s unitholders.Natural gas prices were weak during the quarter, and through the first month of Q2 2009 with prices now sitting at below $4/mcf, while oil prices have rallied considerably from the mid-$30 per barrel range we saw at the end of 2008 to levels of around $50 per barrel in mid-May.And, as a result, our balanced production profile has protected our cash flow to some extent.Our funds from operations for the quarter were $17.9 million or $0.29 per unit.This represents a reduction in funds flow from operations compared with Q4 2008 of approximately $5 million and this is the direct result of much lower realized average commodity prices in Q1 Going forward, very low natural gas prices are expected to continue in North America for some time as the market digests substantial increases in supply from new unconventional sources of natural gas in the USA, and a reduction in demand during global economic recession.But, as I’ve stated before, as an executive team, we continue to challenge ourselves to maximize the impact of every dollar we spend and, with defined costs of production, we are carefully considering the short term economic viability of some of our natural gas production.We are unwilling to invest in those operating areas where we are unable to produce natural gas economically.Consequently, as is the case with most of our peers, we have reduced our development programs considerably to manage within reduced cash flow, and to avoid taking on additional debt.As a consequence, we are unlikely to replace reserves during 2009 by focusing only on internal drilling opportunities. Despite economic and commodity pricing challenges, I am encouraged that Enterra has the flexibility to exploit the opportunities presented by difficult markets.This is a function not only of a stronger balance sheet than we’ve had for many quarters, but also of our team which is committed to growing the Trust with fiscal accountability and operational discipline.I’d like to thank that team for their continued efforts as we consolidate and deliver on Enterra’s corporate, financial and operational methodologies, ethics and business plan.I’d also like to convey my gratitude for the guidance of our experienced board of directors.And, I’d like to express my appreciation to the unitholders for their continued commitment to Enterra and patience with a challenging commodity pricing environment, volatile capital markets and difficult economic conditions. Sincerely, Don Klapko President & Chief Executive Officer May 15, Q1 2009 ENTERRA ENERGY TRUST MANAGEMENT DISCUSSION AND ANALYSIS INTRODUCTION:The following is Management’s Discussion and Analysis (“MD&A”) of Enterra Energy Trust (“the Trust” or “Enterra”) for the three-month period ended March 31, 2009.This MD&A should be read in conjunction with the MD&A and consolidated financial statements, together with the accompanying notes, of the Trust for the years ended December 31, 2008 and 2007, as well as the unaudited interim consolidated financial statements, together with the accompanying notes of the Trust for the three-month period ended March 31, 2009.All amounts are stated in Canadian dollars and are prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) except where otherwise indicated.This commentary is based on information available to, and is dated, May 15, 2009. CONVERSION:Natural gas volumes recorded in thousand cubic feet (“mcf”) are converted to barrels of oil equivalent (“boe”) using the ratio of six (6) thousand cubic feet to one (1) barrel of oil (“bbl”).Boe’s may be misleading, particularly if used in isolation.A boe conversion ratio of 6 mcf: 1 bbl is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. NON-GAAP TERMS:This document contains the terms “funds from operations”, “working capital” and “cash flow netback”, which are non-GAAP terms.The Trust uses these measures to help evaluate its performance.The Trust considers funds from operations a key measure for the ability of the Trust to repay debt and to fund future growth through capital investment.The term should not be considered as an alternative to, or more meaningful than, cash provided by operating activities as determined in accordance with GAAP as an indicator of performance.The Trust considers cash flow netback a key measure for the ability of the Trust to analyze its operations.The term should not be considered as an alternative to, or more meaningful than, net income or net loss as determined in accordance with GAAP as an indicator of performance.
